DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 10, the claims recites “generating the second ultrasound image comprises generating a composite of the first ultrasound image and a transformed version of the first ultrasound image”.  However, claim 1, from which claim 10 is dependent upon, has been amended to set forth that the second ultrasound image is generated “by transforming the first ultrasound image to the second ultrasound image..”, and therefore the scope of the claim is indefinite as it is unclear as to whether Applicant is attempting to set forth that there are two separate transformations of the first ultrasound image to generate the second image (i.e. the transformation of the first ultrasound image in claim 1 and the transformed version in claim 10 are different from one another, thus requiring two separate transformations of the first ultrasound image) or the “transformed version” set forth in claim 10 is referring to the same transformation of the first ultrasound image set forth in claim 1.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 16-17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman (US Pub No. 2002/0196848).
With regards to claim 1, Roman discloses a method comprising:
determining, by a processor, that a classification model (i.e. “which plane” decision 208), configured to classify ultrasound images as belonging to either a first class (i.e. first plane or grayscale image) or a second class (i.e. second plane or color plane/Doppler overlay) different from the first class, classifies a first ultrasound image (i.e. pixels in the original image (100) are classified, and therefore the original image (i.e. first ultrasound image) is classified) as belonging to the first class (i.e. first plane) (paragraph [0062], referring to the images being ultrasound medical images; paragraph [0073], referring to pixels of the original image being separated/classified to the first plane; note further that in step (214/216), wherein a decision is made to put mask in the second buffer, where the mask value for the second plane is written to the second buffer, a determination by the processor is inherently made that pixels belong to the first class (i.e. first plane) and/or in step (262), wherein the first buffer is compressed, the processor inherently determines that the first image (i.e. pixels held in first buffer) belong to the first class (i.e. first plane); paragraph [0095], alternatively, referring to the image sampler which determines that the image corresponds to a grayscale image (i.e. first class) or corresponds to a color plane/Doppler image (i.e. second class); Figures 2 and 4F);
generating, by the processor, based on the first ultrasound image, a second ultrasound image by transforming the first ultrasound image to the second ultrasound image belonging to the second class (paragraphs [0073]-[0074], referring to generating a second plane (i.e. second ultrasound image) based on the first ultrasound image (i.e. original image) by transforming the first ultrasound image (i.e. transformation via decision that pixels belong to the second plane) to the second ultrasound image (i.e. second plane image) belonging to the second class (i.e. second plane); paragraph [0095], alternatively, referring to paragraphs [0095], [0114], referring to compressing the plane corresponding to the inner region 482 with a higher quality, lossless compression and transferred at 10 frames per second (i.e. transformation of the original/current image), wherein the plane corresponds to higher quality, Doppler enhancement (i.e. second class); Figure 2).
displaying the second ultrasound image (paragraph [0098], [0101], referring to the display of the results of the separation and separate plane compression method, etc., which would include the generated second plane).
With regards to claim 2, Roman discloses that generating the second ultrasound image comprises changing one or more portions of the first ultrasound image (paragraphs [0073]-[0076], referring to the masking of the plane, etc., which changes one or more portions of the original image (i.e. first ultrasound image)).
With regards to claim 3, Roman discloses that generating the second ultrasound image comprises inputting the first ultrasound image to an explaining model (i.e. algorithm) configured to accept the first ultrasound image as an input and output the second ultrasound image (i.e. second plane) based on the first ultrasound image (paragraphs [0073]-[0076], Figure 2, see in particular, Figure 2, which depicts an algorithm/explaining model for accepting the first ultrasound image (i.e. original image) as an input and outputting the second ultrasound image (i.e. second plane)).
With regards to claim 4, Roman discloses that determining that the classification model (i.e. “which plane” determination) classifies the first ultrasound image as belonging to the first class comprises inputting the first ultrasound image to the classification model (paragraphs [0073]-[0076]; Figure 2).
With regards to claim 10, Roman discloses that generating the second ultrasound image comprises generating a composite of the first ultrasound image and a transformed version of the first ultrasound image (paragraphs [0070]-[0071], referring to combining the first decoded image (i.e. associated with the first plane) with the second decoded image (i.e. associated with the second plane, which is a transformed version of the first ultrasound image) to form a combined image; paragraph [0113]; Figures 1B, 4E).  
With regards to claim 16, Roman discloses that their method further comprises receiving the first ultrasound image from an ultrasound device (paragraphs [0024], [0056], [0062]).
With regards to claim 17, Roman discloses that receiving the first ultrasound image from the ultrasound device comprises receiving the first ultrasound image in real-time (paragraphs [0010], [0079], [0097], [0129], [0094]-[0095], referring to the live/current images).
With regards to claim 19, Roman discloses that generating the second ultrasound image is performed in response to receiving a user selection (paragraphs [0049], [0097]-[0103], [0117], referring to a user selecting the regions of the image to be separated, which would provide the second plane/second ultrasound image).
With regards to claim 20, Roman discloses that displaying the second ultrasound image is performed in response to receiving a first user selection (paragraphs [0100]-[0101], [0107], [0117], referring to the user input driving the display, which would include the display the second ultrasound image and/or referring to the user input which allows the user to select one or more regions that are to be separated, and thus the display of the second ultrasound image is ultimately performed in response to receiving a first user selection; Figure 4A). 
With regards to claim 21, Roman discloses wherein displaying the first ultrasound image is performed in response to receiving a second user selection following the first user selection (paragraphs [0100]-[0101], [0107, [0117], referring to the display of the region selection being controlled by the user; further, wherein if the user input which allows the user to select one or more regions that are to be separated is viewed (and ultimately leads to the display of the second ultrasound) as the first user selection, then the user input controlling the display of the selections, including the display of the first ultrasound image, can be viewed as corresponding to a second user selection; Figure 4A).   

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fram (US Pub No. 2017/0064319) in view of Katsushima (JP 2006-102109).  Note that, with regards to Katsushima, Examiner refers to the machine-generated English translation.
With regards to claim 1, Fram discloses a method, comprising:
determining, by a processor, that a classification model (i.e. Quality Rules), configured to classify ultrasound images as belonging to either a first class (i.e. quality is not acceptable) or a second class (i.e. quality if acceptable) different from the first class, classifies a first ultrasound image (i.e. a compressed ultrasound image) as belonging to the first class (paragraphs [0082], [0099], referring to the image being an ultrasound image; paragraphs [0136]-[0139], referring to determining whether compressed images are acceptable by comparing the compressed image to the original, uncompressed image to calculate a difference to determine errors related to compression, wherein the errors are compared to retrieved Quality Rules to determine whether the compressed image is acceptable (i.e. second class) or not acceptable (i.e. first class), wherein if the quality is not acceptable (i.e. first class), then at block 630, the next compression parameters to try are chosen; Figures 2 and 6);
generating, by the processor, based on the first ultrasound image, a second ultrasound image (i.e. second compressed ultrasound image) by transforming the first ultrasound image to the second ultrasound image belonging to the second class (paragraphs [0139]-[0141], referring to, if the quality is not acceptable (i.e. first class), then the next compression parameters to try are chosen and the sequence returns to block 615, wherein the image is compressed with the chosen compression parameters, and if compression is acceptable (i.e. second class), then the compressed image is utilized; note that the process between blocks 625 to 630 to 615, etc. in Figure 6, are repeated until the quality is determined to be acceptable (i.e. a compressed image has been transformed/changed by using the chosen compression parameters to generate a different compressed image (i.e. the transformed/changed compressed image which is viewed as the second ultrasound compressed image of acceptable quality image) belonging to the second class (i.e. compressed image is acceptable)); Figures 2 and 6, in particular, as depicted in Figure 2, a compressed image can be transformed from a first ultrasound compressed image (i.e. image at Q=70) into a second ultrasound compressed image (i.e. image at Q = 80)).   
However, though Fram does disclose that the second ultrasound image (i.e. acceptable compressed image) is utilized, for example by storing it or transmitting it (paragraphs [0138], [0164]; Figure 6), Fram does not specifically disclose that the second ultrasound image (i.e. compressed image with acceptable quality) is displayed.
Katsushima discloses providing a medical image display in which a compression rate and a compression method can be determined while checking the image quality and storage capacity of a compressed image when the medical image is compressed and stored (pg. 2, first paragraph).  The original image before compression can be displayed along with the compressed image so that the original image and the compressed image can be compared and observed (pg. 2, 4th paragraph).  It therefore becomes possible to confirm the quality of the compression rate and the compression method while confirming the image quality of the compressed image (pg. 2, 4th paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second ultrasound image (i.e. compressed image) of Fram be displayed, as taught by Katsushima, in order to confirm the quality of the compression rate and the compression method while confirming the image quality of the compressed image (pg. 2, 4th paragraph).
With regards to claim 2, Fram discloses that generating the second ultrasound image comprises changing one or more portions of the first ultrasound image (paragraphs [0101]-[0103], [0139]; Figure 2, note that the different compression images involve changing one or more portions of the image).
With regards to claim 3, Fram discloses that generating the second ultrasound image comprises inputting the first ultrasound image (i.e. compressed ultrasound image of unacceptable quality) to an explaining model (i.e. algorithm as depicted in the flow chart of Figure 6) configured to accept the first ultrasound image as an input (i.e. input to step 620 in the flow chart depicted in Figure 6) and output the second ultrasound image based on the first ultrasound image (i.e. output at step 635) (paragraphs [0134]-[0141]; Figure 6).
With regards to claim 4, Fram discloses that determining that the classification model (i.e. Quality Rules) classifies the first ultrasound image as belonging to the first class comprises inputting the first ultrasound image to the classification model (paragraphs [0136]-[0139], note that classifying the compressed ultrasound image as acceptable or not acceptable starts with receiving as input the compressed image; Figure 6).
With regards to claim 5, Fram discloses that the classification model is configured to classify the inputted first ultrasound image according to a quality of the inputted first ultrasound image (paragraphs [0136]-[0139], referring to the Quality Rules being used to determine whether or not the quality of the compressed image is acceptable).  
With regards to claim 6, Fram discloses that the classification model is configured to classify the inputted first ultrasound image according to an anatomical view shown in the inputted first ultrasound image (paragraphs [0117]-[0123], referring to the compression/quality rules being associated with anatomical feature exam types, and thus the quality rules/classification model is according to an anatomical view (brain vs. chest vs. abodomen anatomical view) shown in the inputted image; Figures 5A,B).  
With regards to claim 8, Fram discloses that the first class comprises a low-quality class and the second class comprises a high-quality class (paragraphs [0137]-[0141], wherein the first class is considered to correspond to image quality being ‘not acceptable” (i.e. low quality) and the second class is considered to correspond to image quality being acceptable (i.e. high quality)).
With regards to claim 9, Fram discloses that the first class comprises a first anatomical view and the second class comprises a second anatomical view (paragraphs [0137]-[0141]; Figure 2, note that the different quality classes, as depicted in Figure 2, each comprise an anatomical view (note that the claim does not require that the anatomical views associated with each class are different from one another)).
With regards to claim 16, Fram discloses that their method further comprises receiving the first ultrasound image from an ultrasound device (paragraphs [0082], [0186], referring to acquiring images via Ultrasound, which inherently would require receiving the image from an ultrasound device).  
With regards to claim 18, Fram discloses that their method further comprises receiving the first ultrasound image from a memory (paragraphs [0127], [0187], referring to retrieving the image from an image server (120) or PACS (121), which would include a memory).
With regards to claim 19, Fram discloses that generating the second ultrasound image is performed in response to receiving a user selection (paragraphs [0075], [0080]-[0081], referring to the compression rules being selected based on a user’s preference, and thus generating the second ultrasound image is ultimately performed in response to receiving a user selection; paragraph [0093], referring to user input being received via the computing system, for example, selection of images, compression parameters, etc.).


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman as applied to claim 1 above, and further in view of Doi et al. (US Pub No. 2007/0160271).
With regards to claims 11-15, as discussed above, Roman meet the limitations of claim 1.  However, they do not specifically disclose that their method further comprises generating a mask image indicating changes from the first ultrasound image to the second ultrasound image, wherein the method further comprises displaying the mask image, displaying the mask image, the second ultrasound image and the first ultrasound image simultaneously, and further comprising highlighting regions of the first ultrasound image and/or the second ultrasound image based on the mask image.
Doi et al. disclose facilitating viewer comparison of a plurality of medical images of at least one body part on a review workstation, wherein the displayed portions of medical images 102 and 104 can look like “original” or “diagnostic-quality” images, and/or one or both of the medical images (102, 104) can themselves be processed versions of the originals, such as, but not limited to CAD-highlighted versions, difference-enhanced versions, etc. (Abstract, paragraph [0020]).  For example, the first medical image 102 could be a difference image of two original source images (paragraph [0020], note that one of the displayed images can correspond to a “mask image” (i.e. difference image) that indicates changes/differences from the first ultrasound image to the second ultrasound image).  The first and second medical images can be locally processed near the lateral boundary therebetween (i.e. near the edges of aperture 108) in a manner that emphasizes the image differences, such as by high-pass filtering, grayscale ramping, color ramping, etc. (paragraph [0020], note that regions of the displayed first and/or second images are highlighted based on image differences, and thus based on the difference image (i.e. “mask image”)).  First, second and third medical images (i.e. 302, 304, 402) may be displayed simultaneously (paragraph [0024], Figure 4, note that the three images can correspond to the original source images (i.e. first and second ultrasound images) and the difference image (i.e. “mask image”)).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Roman further comprise generating a mask image indicating changes from the first ultrasound image to the second ultrasound image, wherein the method further comprises displaying the mask image, displaying the mask image, the second ultrasound image and the first ultrasound image simultaneously, and further comprising highlighting regions of the first ultrasound image and/or the second ultrasound image based on the mask image, as taught by Doi et al., in order to facilitate viewer comparison of a plurality of medical images of at least one body part on a review workstation and emphasize image differences to a viewer (Abstract).

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fram in view of Katsushima as applied to claim 1 above, and further in view of Doi et al..
With regards to claims 11-15, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that their method further comprises generating a mask image indicating changes from the first ultrasound image to the second ultrasound image, wherein the method further comprises displaying the mask image, displaying the mask image, the second ultrasound image and the first ultrasound image simultaneously, and further comprising highlighting regions of the first ultrasound image and/or the second ultrasound image based on the mask image.
Doi et al. disclose facilitating viewer comparison of a plurality of medical images of at least one body part on a review workstation, wherein the displayed portions of medical images 102 and 104 can look like “original” or “diagnostic-quality” images, and/or one or both of the medical images (102, 104) can themselves be processed versions of the originals, such as, but not limited to CAD-highlighted versions, difference-enhanced versions, etc. (Abstract, paragraph [0020]).  For example, the first medical image 102 could be a difference image of two original source images (paragraph [0020], note that one of the displayed images can correspond to a “mask image” (i.e. difference image) that indicates changes/differences from the first ultrasound image to the second ultrasound image).  The first and second medical images can be locally processed near the lateral boundary therebetween (i.e. near the edges of aperture 108) in a manner that emphasizes the image differences, such as by high-pass filtering, grayscale ramping, color ramping, etc. (paragraph [0020], note that regions of the displayed first and/or second images are highlighted based on image differences, and thus based on the difference image (i.e. “mask image”)).  First, second and third medical images (i.e. 302, 304, 402) may be displayed simultaneously (paragraph [0024], Figure 4, note that the three images can correspond to the original source images (i.e. first and second ultrasound images) and the difference image (i.e. “mask image”)).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise generating a mask image indicating changes from the first ultrasound image to the second ultrasound image, wherein the method further comprises displaying the mask image, displaying the mask image, the second ultrasound image and the first ultrasound image simultaneously, and further comprising highlighting regions of the first ultrasound image and/or the second ultrasound image based on the mask image, as taught by Doi et al., in order to facilitate viewer comparison of a plurality of medical images of at least one body part on a review workstation and emphasize image differences to a viewer (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly introduced references Roman and Fram, respectively, have been introduced to teach generating, by the processor, based on the first ultrasound image, a second ultrasound image by transforming the first ultrasound image to the second ultrasound image belonging to the second class, etc..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793